Citation Nr: 0002717	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an automobile or other conveyance or special 
adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to September 1974.

This matter arises from a decision rendered in March 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

As part of his substantive appeal submitted in April 1998, 
the veteran asserted that service connection is warranted for 
loss of vision in his left eye; he reasoned that vision in 
his left eye "is due to the strain put on [it] by being 
totally blind in [his service-connected] right eye 
[disability].  That issue has not been adjudicated or 
certified for appeal.  See 38 U.S.C.A. § 7105.  It is, 
however, "inextricably intertwined" with the issue now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  This is so because the success of the veteran's 
claim for an automobile or other adaptive equipment hinges 
upon whether permanent impairment of vision of both of his 
eyes is the result of injury or disease incurred or 
aggravated during active military service.  See 38 C.F.R. 
§ 3.808(b)(1)(iii) (1999).  As such, the question of the 
veteran's entitlement to service connection for blindness in 
his left eye must be addressed by the RO prior to appellate 
disposition of the issue now on appeal to ensure that he has 
been accorded due process of law.

In view of the following, this case is REMANDED to the RO for 
actions as follows:

1.  The RO should review the medical 
evidence submitted by the veteran in 
March 1998 in conjunction with the notice 
of disagreement submitted regarding the 
current appeal.

2.  If, and only if, the veteran's claim 
for service connection for blindness of 
the left eye is deemed to be well 
grounded, he should be requested to 
undergo a special VA ophthalmological 
examination.  The claims folder should be 
available to the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished.  
The examiner should indicate whether it 
is as likely as not that blindness in the 
veteran's left eye is either 
etiologically related to blindness in his 
right eye or whether the veteran's left 
eye blindness has been aggravated by his 
service-connected right eye disability.  
A complete rationale should be given for 
each opinion and conclusion expressed.

3.  If applicable, the RO should review 
the examination report to ensure that it 
is in compliance with this REMAND.  If it 
is not, it should be returned to the 
examiner for corrective action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If service connection for 
blindness of left eye is denied, the 
veteran and his representative should be 
notified and provided with their 
appellate rights.  If the veteran 
expresses his disagreement with the RO's 
decision on this issue, he should then be 
provided a statement of the case on this 
issue and an appropriate period for 
response.  The RO should specifically 
notify the veteran and his representative 
that the appeal on this issue will be 
returned to the Board only if it is 
perfected by the filing of a timely 
substantive appeal.  In the event that he 
perfects a timely appeal of this 
inextricably intertwined issue, it should 
be certified and returned to the Board 
for appellate consideration.  In any 
event, the remaining issue, entitlement 
to an automobile or other conveyance or 
special adaptive equipment should be 
returned to the Board for final appellate 
consideration.  The veteran and his 
representative should be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has REMANDED to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





